Fourth Court of Appeals
                               San Antonio, Texas
                                      May 16, 2022

                                   No. 04-22-00008-CV

                        IN THE INTEREST OF M.J.E., a Child,

                From the 150th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2009-EM5-04650
                    Honorable Cynthia Marie Chapa, Judge Presiding


                                     ORDER
      Appellants’ Motion Requesting Permission to File Supplemental Brief is GRANTED.



                                                 _________________________________
                                                 Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of May, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court